Citation Nr: 0304530	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  95-35 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to July 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision by the St. Louis, Missouri RO.  This case was before 
the Board in June 1999 when it was remanded for additional 
development.  Thereafter, the case was transferred to the 
Nashville, Tennessee RO, which is presently handling the 
current appeal.  

The Board notes that the veteran was scheduled for a hearing 
before the Board at the RO in March 1999; however, she failed 
to report to the hearing.  This case was again before the 
Board in June 1999 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  All appropriate notification action has been 
accomplished, and all available evidence and information 
necessary to substantiate the veteran's claims have been 
obtained; a VA examination necessary to substantiate the 
veteran's claims was not performed because of the veteran's 
failure to appear for the scheduled examination without 
explanation.

2.  No chronic disorder of the veteran's right knee or left 
ankle was present during service or manifested within one 
year thereafter, and no current disability of the veteran's 
right knee or left ankle is etiologically related to service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655(b) (2002).

2.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from March 1983 to July 
1988.  A January 1985 service medical record notes that the 
veteran twisted her left ankle while playing softball.  She 
reported no history of previous sprains or fractures.  
Examination revealed tenderness and limitation of motion due 
to pain.  X-rays were negative.  The assessment was moderate 
sprain.  In April 1985, the veteran underwent a physical 
evaluation prior to her participation in international 
softball.  A history of left ankle sprain, with no sequelae, 
was noted.  Physical examination was normal and the veteran 
was found to be fit for competition.

A November 1985 service medical record notes that the veteran 
injured her right knee while playing softball.  The 
assessment was second degree MCL tear.  The veteran was given 
a cane to aid in ambulation.

A March 1988 service medical record notes the veteran's 
complaints of right knee pain after twisting her knee while 
playing softball.  Examination revealed tenderness to 
palpation but full range of motion, no swelling and no edema.  
X-rays revealed no abnormalities of the right knee.  The 
diagnosis was right medial collateral ligament sprain.  The 
veteran was seen for an evaluation of the right knee the 
following week.  The examiner noted that the veteran had been 
wearing a brace and was able to walk with minimal pain.  
Examination revealed full range of motion and no collateral 
ligament pain.  The examiner noted that the veteran's tendon 
strain of the right knee was resolving well.  The veteran was 
advised to discontinue use of the brace.  

A June 1988 separation examination report notes no pertinent 
complaints and that clinical evaluation of the lower 
extremities was normal.  In a report of medical history 
prepared in connection with her discharge from service, the 
veteran reported no current or previous problems pertaining 
to her right knee or left ankle.

Treatment records from Robert T. Littlejohn, M.D., and the 
Business & Industry Health Group note that the veteran was 
seen in May 1994 with complaints of a right knee injury.  The 
veteran reported that her right knee gave way when she was 
walking backwards.  She also reported a history of two 
previous knee sprains while playing softball.  Examination of 
the right knee revealed tenderness and swelling; the 
assessment was patella dislocation of the right knee.  The 
patella was relocated and placed in a splint.  Thereafter, 
the veteran was referred to physical therapy.  A September 
1994 letter from Dr. Littlejohn notes that the veteran was 
seen for a final evaluation of her right knee disability that 
month.  Dr. Littlejohn indicated that the veteran had made a 
good recovery from patellar dislocation: she had full range 
of motion in her right knee; she was able to squat; there was 
no significant crepitus with active range of motion; and 
apprehension sign was negative.

In August 1994, the veteran submitted a claim for service 
connection for a right knee disability and a left ankle 
disability.  She indicated that she injured her right knee 
while playing softball on two occasions during service.  She 
further indicated that she injured her left ankle while 
playing softball during service.

During an October 1994 VA examination, the veteran reported 
injuring her right knee on two occasions (1987 and 1988) 
during service and on one occasion (May 1994) following 
service.  Upon examination, the veteran was able to squat and 
rise without difficulty.  Range of motion of the right knee 
was from 95 degrees of flexion to 180 degrees of extension.  
There was no lateral instability.  Drawer sign was negative.  
There was no swelling or deformity.  There was some mild 
crepitus and tenderness present.  X-rays of the right knee 
revealed no evidence of fracture, dislocation, or destruction 
change.  The articular surface appeared smooth.  The 
radiologist noted that the knee was within normal limits.  
The diagnosis was remote injury to the right knee with fairly 
recent dislocation of the right patella, moderately 
symptomatic, with negative x-ray report.

The veteran also reported that she strained the ligaments of 
her left ankle during service and was placed on nonsteroidal 
anti-inflammatory drugs at that time.  Currently, the veteran 
complained of left ankle pain that was worse during cold 
weather or with repeated use.  Upon examination, there was no 
swelling or deformity of the left ankle.  Range of motion 
was: flexion to 90 degrees; extension to 45 degrees; 
inversion to 25 degrees; and eversion to 18 degrees.  X-rays 
of the left ankle revealed no evidence of fracture, 
dislocation, or destructive change.  The articular surfaces 
were within normal limits.  The radiologist noted that the 
ankle was within normal limits.  The diagnosis was remote 
injury to the left ankle, mildly symptomatic, with negative 
x-ray report.

The veteran was scheduled for a hearing before the Board at 
the RO in March 1999; however, she failed to report to the 
hearing without explanation.

In October 1999, the RO sent the veteran a letter requesting 
that she provide the names of all health care providers that 
have treated her for right knee or left ankle disability 
since 1988.  The veteran has not responded to this letter.

The veteran failed to report, without explanation, to VA 
examinations scheduled in June 2002.

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statement of the case, the Board's June 1999 
remand, and letters from the RO to the veteran, in particular 
a May 2002 letter, the veteran has been informed of the 
evidence and information necessary to substantiate her 
claims, the information required of her to enable the RO to 
obtain evidence in support of her claims, the assistance that 
VA would provide to obtain evidence and information in 
support of her claims, and the evidence that she should 
submit if she did not desire the RO to obtain such evidence 
on her behalf.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  Moreover, the 
veteran was afforded a VA examination in October 1994.  As 
noted above, VA attempted to assist the veteran by obtaining 
additional VA examinations to determine the nature and 
etiology of any currently present right knee and left ankle 
disabilities in June 2002; however, the veteran failed to 
report for these additional examinations without explanation.  
Neither the veteran nor her representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such available evidence or information.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

Furthermore, the Board notes that when a claimant fails to 
report for a scheduled medical examination without good 
cause, an original claim for compensation shall be rated on 
the evidence of record.  38 C.F.R. § 3.655(b).

Right Knee

In the case at hand, the Board notes that the veteran was 
treated for a right knee injury on two occasions during 
service.  Furthermore, an October 2002 separation examination 
report is negative for findings of a right knee disability.  
Thus, service records do not establish the presence of a 
chronic disorder of the veteran's right knee.

The post-service medical evidence reflects that the veteran 
received no treatment for her right knee until May 1994, when 
she dislocated the patella.  At that time, she reported her 
history of softball injuries, but none of the private 
treatment records relates the veteran's right knee disability 
to her military service.  The most recent medical evidence, 
an October 1994 VA examination report, notes findings of mild 
crepitus and tenderness in the right knee and shows that the 
examiner diagnosed remote injury to the right knee with 
fairly recent dislocation of the right patella, moderately 
symptomatic.  The examiner did not address whether the 
dislocation was related to service injury or otherwise 
identify current disability attributable to service.  
Therefore, this examination report is not adequate to 
establish the required nexus between current right knee 
disability and the veteran's military service.  

It was because of the inadequacy of the October 1994 VA 
examination report that the Board directed the RO to afford 
the veteran another VA examination to determine the etiology 
of any currently present right knee disability.  
Unfortunately, the veteran failed to appear for this 
examination without explanation.  The U.S. Court of Appeals 
for Veterans Claims has held that, "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As a consequence of the veteran's failure to 
cooperate, the Board is left with a record which provides no 
reasonable basis upon which to grant the veteran's claim.  

In reaching this decision, the Board has determined that 
application of the benefit of the doubt doctrine is not 
required because the preponderance of the evidence is against 
the claim.  

Left Ankle

Service medical records also show that the veteran was 
treated for a left ankle injury during service and that her 
left ankle was found to be normal on the service discharge 
examination.  They do not establish the presence of a chronic 
disorder of the left ankle, and the veteran has not 
identified any post-service medical evidence that could be 
obtained to substantiate the presence of a chronic left ankle 
disorder.  

The October 1994 VA examination report shows that the 
examiner diagnosed remote injury to the left ankle, 
moderately symptomatic, but the physical and X-ray findings 
recorded in this report are normal and the examiner failed to 
identify any current residuals of the service injury.  
Therefore, the Board determined that the examination report 
is not adequate for adjudication purposes and directed the RO 
to arrange for the veteran to be afforded another VA 
examination.  As with the right knee, the veteran failed to 
cooperate with the development by appearing for the scheduled 
examination, leaving the Board with a record that is 
inadequate to substantiate her claim.  Therefore, this claim 
must also be denied.

The Board has also considered the benefit of the doubt 
doctrine in deciding this claim, but has determined that the 
preponderance of the evidence is against the claim.



ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

